ELLISON, J.
The defendant was convicted of the' offense of carrying concealed weapons on his person in Putnam county.
The record presented here fails to show that the State made any proof of venue and that is fatal to the conviction. [State v. McGrath, 73 Mo. 181; State v. Kindrick, 21 Mo. App. 507.]
So it likewise appears, without contradiction, that defendant’s life was threatened repeatedly and to different persons. It was likewise shown that defendant heard of these threats. The evidence conclusively shows that there was a high state of ill-feeling between defendant and the party threatening him. It seems that a defense was made out. [State v. Venable, 117 Mo. App. 501; State v. Casto, 119 Mo. App. 265.]
The judgment is reversed.
All concur.